Citation Nr: 1721945	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-24 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.

2.  Entitlement to service connection for a neck/cervical spine disorder, to include possible upper extremity radiculopathy.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to July 1977.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from        a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a previously denied claim for service connection for a left shoulder disorder and denied the claims for service connection for disorders affecting the right wrist, neck/cervical spine, and right shoulder.  

The Veteran requested a Board hearing in his June 2010 VA Form 9, but subsequently withdrew that request.

The Board issued a decision in October 2014, which reopened the claim for service connection for a left shoulder disorder and remanded it, and the claims service connection for disorders affecting the right wrist, neck/cervical spine, and right shoulder, for additional development.  The claims were remanded by the Board again in January 2016 and have now been returned for appellate review.  

As the evidence reflects the Veteran has diagnosed shoulder disorders independent from the cervical spine disability and that he possibly suffers from neurological symptoms of the upper extremity associated with his cervical spine disorder, the Board has recharacterized the issues as listed on the cover page

The issue of service connection for a neck/cervical spine disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A current diagnosis of a right wrist disorder is not shown by the evidence of record.

2.  A chronic bilateral shoulder disorder was not shown in service or for many years thereafter, and the most probative evidence indicates the Veteran's current left and right shoulder disorders are not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right wrist disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, efforts were made to obtain treatment records from    VA facilities identified by the Veteran; the Veteran was asked to provide the requisite forms in order for VA to obtain private treatment records; and VA examinations with opinions were conducted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is  no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically     on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran reports that when stationed on Treasure Island in San Francisco on board the tug boat Poughkeepsie, the gang plank broke loose while tying up to a ship and slammed him into the port side bulkhead of the tug. The Veteran indicated that he went down to the deck and then the boat rolled and the gang plank came down on his back and neck.  The Veteran contends that all they did for him in 1977 was an x-ray of only his left shoulder, put his arm in a sling, and sent him on his way.  He also asserts that he has had problems ever since, to include pain in the shoulders, neck and right hand, which had gradually worsened, and that he had overlooked nerve damage.  See May 2009 VA Form 21-4138; June 2010 VA Form 9.  In his July 2009 notice of disagreement, the Veteran reported that the arthritis he has in his shoulders and right wrist are due to injuries back in 1977.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with disorders affecting the shoulders.  Accordingly, the first criterion for establishing service connection has been met for those conditions.  The question becomes whether these conditions are related to service.

Service treatment records are negative for a right wrist disability.  The records do reveal that the Veteran was seen in January 1976, with subjective complaints related to a swollen right thumb.  X-ray of the right hand showed a chip fracture of the distal aspect of the right thumb [for which the Veteran is already service-connected]. The Veteran was seen in April 1977 with complaint of left shoulder pain and limited   range of motion after pushing a "brow" on a boat.  Physical examination revealed tenderness around the left shoulder joint and limited range of motion.  A consult to the orthopedic clinic was requested to evaluate for possible dislocation.  When seen in the orthopedic clinic that same day, the impression was left shoulder sprain and a sling and three days no duty was ordered.  When evaluated four days later, light duty and the sling were ordered for another week.  The Veteran returned to the orthopedic clinic on May 5, 1977, and still had marked weakness of abduction and was unable    to elevate beyond 90 degrees.  The sling and light duty were continued.  A May 25, 1977, orthopedic clinic record indicated that arthrogram the week prior was normal and that the Veteran had full range of motion, but possibly subjective weakness.  The Veteran was returned to full duty.  No further left shoulder treatment appears to have been provided.  At the time of a July 1977 discharge examination, clinical evaluation of the upper extremities was normal.  

The first treatment following service related to the Veteran's shoulders was in 2006 and in 2009 related to the Veteran's right wrist.  

The post-service medical evidence of record is comprised of VA and private treatment records.  The Veteran was seen by Dr. Z.T.E. in August 2006 as a new patient.  It was noted at that time that he had a history of T12/neck fracture one year before and complained of chronic pain in his shoulders.  The assessment then, and in subsequent pertinent records, was chronic pain.  Per handwritten notation when records from this provider were sent to VA, no x-rays were conducted.  

The Veteran received VA treatment for both shoulders in April 2009.  He reported the onset 20 years prior (approximately 1989), but indicated that it began while in the service working on a tug boat when a pulley swung and hit his left shoulder, driving him into the boat on his right shoulder.  The Veteran also reported a history of shoulder injury in 1977 and a compression fracture of the cervical and thoracic spine in 1982.  He indicated that he used to do construction work and hang sheet rock, but was unable to now because of his shoulders.  Physical therapy was recommended.  An April 2009 x-ray of the bilateral shoulder showed no fracture        or soft tissue calcifications and bony mineralization was normal for age.  An April 2009 x-ray of the cervical spine contained an impression of multilevel degenerative disc disease.  Another April 2009 VA treatment record documents complaint of painful right wrist movement and assessment of right wrist arthralgia.  

The Veteran was referred for an orthopedic evaluation at VA for bilateral shoulder pain in August 2009.  He reported that his shoulder symptoms had gotten worse over the last 10 years, but they initially started with a history for neck pain following a neck injury in service while he was working on a tugboat.  Following physical examination and review of the radiographic reports of both shoulders,      the impression was essentially benign shoulder examination.  

As there is no competent evidence of arthritis affecting either shoulder in service or within one year following discharge from service, competent evidence linking the current shoulder conditions with service is required to establish service connection.  

During the February 2016 VA examination, the Veteran was diagnosed with right shoulder impingement syndrome and left glenohumeral joint osteoarthritis.  The Veteran reported that in the spring of 1977, he was on a tug boat and they were pulling off to tie on to the ship.  As the tug boat got next to the ship, the Veteran was on the port side getting ready to throw out a monkey rope and when he let loose of it, the ship's gangplank somehow got loose and swung down and hit     him on the left shoulder and punched him right into the wall of the tug boat. The Veteran reported that they put his left arm in a sling, gave him Motrin and sent him on his way since they knew he was going to be discharged soon.  The Veteran also reported he was on limited duty for the rest of his active duty service, and that he had ongoing problems with his right shoulder after service, to include while in the inactive Reserve as a fireman from 1977 to 1983.  He reported seeking treatment for neck and right shoulder problems in the 1980s and denied any post-service motor vehicle accidents, falls, or worker's compensation injuries.  The VA examiner conducted a detailed review of the evidence of record.  In pertinent    part, the examiner noted that service treatment records did show treatment for a  left shoulder sprain; and that although the Veteran denied post-service motor vehicle accident, private treatment records show he was involved in a car accident in 1982 and had a T12 fracture.  

The examiner who conducted the February 2016 examinations provided an opinion that the right shoulder impingement syndrome was less likely than not incurred in      or caused by active duty service, to include the Veteran's April 1977 treatment for    left shoulder pain, or his running into a wall in January 1976.  The rationale was that the entire service treatment record, including the July 1977 separation physical, was silent for right shoulder impingement syndrome; the immediate post-service medical records are silent for right shoulder impingement syndrome; and the condition was diagnosed more than 30 years after service.  It was also the examiner's opinion that the left shoulder mild glenohumeral joint arthritis was less likely than not incurred in or caused by active duty service, to include the Veteran's April 1977 treatment for left shoulder pain, or his running into a wall in January 1976.  The rationale was that the entire service treatment record was silent for left shoulder mild glenohumeral joint arthritis; that an April 1977 in-service acute and transient left shoulder strain resolved without residuals; that left shoulder x-ray and arthrogram taken in April 1977 and May 1977, respectively, were normal; that the July 1977 separation physical was silent for left shoulder conditions and/or residuals; that immediate post-service medical records are silent for left shoulder mild glenohumeral joint arthritis; that       an April 2009 bilateral shoulders x-ray was normal; that the left shoulder mild glenohumeral joint arthritis was diagnosed almost 40 years after service; and that       the condition was most likely caused by and related to natural age.  

Upon review of the record, the Board finds that the preponderance of the evidence      is against the claim for service connection for disorders affecting either shoulder.  Service treatment records are devoid of reference to complaint of, or treatment for, any problems involving the right shoulder or any upper extremity neurological complaints.  While he did have in-service treatment for the left shoulder between April 1977 and the end of May 1977, at the time of his July 1977 discharge from service, clinical evaluation of the Veteran's upper extremities was normal. Moreover, the VA examiner provided an opinion that the diagnosed shoulder conditions were less likely than not caused by, or related to active military service.  This opinion, which stands uncontroverted in the record and which was based on a detailed rationale, to include a notation that x-rays of the bilateral shoulder taken in April   2009 were normal and that the left shoulder condition was most likely caused by     and related to natural age, is afforded high probative value.  See Nieves-Rodriguez      v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

At this juncture, the Board acknowledges the Veteran's report at the February 2016 VA examination that he had had ongoing problems with his right shoulder after service, to include while in the inactive Reserve as a fireman from 1977 to 1983.  This is the first time the Veteran has ever reported post-active duty service.  See e.g., VA Forms 21-526 received in October 1986 and April 2009. There is no need to analyze whether the Veteran's current neck and right shoulder disorders are related to that period of inactive Reserve service, however, as he has never alleged that he injured his right shoulder, or that either was aggravated, in the line of duty, which is required in order to substantiate a claim for service connection while on inactive duty training.  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.6.  Rather, he only reported ongoing problems with his right shoulder and did not indicate that he received treatment during the reported inactive Reserve service.  

While the Veteran believes that his current shoulder conditions are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms     but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of the shoulder or neurological conditions are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his shoulder conditions is not competent medical evidence.  The Board finds the opinion of the February 2016 VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, chronic bilateral shoulder disabilities were not shown in service or for many years thereafter, and the most probative evidence indicates the current shoulder disabilities are not related to service. 

Turning to the right wrist claim, during a February 2016 wrist examination the Veteran reported that his right wrist disorder also began in the spring of 1977 as a result of the tug boat injury, which affected his right side.  He denied receiving any treatment in service for a right wrist condition.  The examiner reported in pertinent part that service treatment records, including the July 1977 separation examination, were silent for a right wrist condition or residuals.  The Veteran also reported that he was a private doctor in the 1980s and told he had a hairline fracture from some time before and to wrap it up.  He was not referred to orthopedics.  The Veteran denied having any post-service right wrist/hand injuries and denied seeking medical care for his right wrist between the 1980s and the present.  The VA examiner conducted a detailed review of the evidence of record.  Following a detailed physical examination, the examiner indicated that the Veteran did not have a  current diagnosis associated with the right wrist.  In the remarks section, the examiner reported that clinical and radiological examination of the right wrist      had been grossly normal.  The examiner also reported that the right ulnar mononeuropathy localized to the elbow and mild carpal tunnel on the right 
noted in the December 2009 EMG/nerve conduction studies was not caused 
by or related to the claimed right wrist disorder and that these were entirely separate, unrelated medical conditions.  

The preponderance of the evidence is against the claim for service connection for        a right wrist disorder.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must    be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The Board acknowledges the April 2009 diagnosis of right wrist arthralgia.  Arthralgia is defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)).  Pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore,  without competent evidence of a current diagnosis involving the right wrist other   than arthralgia, service connection is not warranted.  See 38 C.F.R. § 3.303.  

While the Veteran contends he suffers from a right wrist disability, as a lay person he is not competent to diagnose wrist disabilities, as such matters require medical testing and expertise to determine.  See Jandreau, supra.  The Board finds the opinion of the VA examiner to be significantly more probative as to the presence      of a diagnosed right wrist disability than the Veteran's lay assertions. 

In reaching the above conclusions, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  


ORDER

Service connection for a right wrist disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a right shoulder disorder is denied.  


REMAND

The Board finds that additional development is needed on the claim for service connection for the claimed cervical spine/neck condition with upper extremity radiculopathy.

On the February 2016 VA neck examination, the examiner opined that the Veteran's neck disability was less likely than not caused by, or related to active military service.  As rationale, the examiner stated that the entire service treatment record, including the July 1977 separation physical, was silent for neck/cervical spine conditions and/or residuals.  However, service treatment records reveal that the Veteran was seen on January 24, 1976, with complaints of neck pain in the  right sternocleidomastoid.  The assessment was strained neck muscle.  As the examiner did not address this in-service diagnosis, an addendum opinion is needed. 

Accordingly, this issue is remanded for the following action:

1.  Return the claims file to the examiner who conducted the February 2016 VA neck examination, if available, to obtain an addendum opinion.  If that examiner is not available, the claims file should be forwarded to another examiner to obtain the requested opinion.  If a new examination is deemed necessary  to respond to the question provided, one should be scheduled.  Following review of the claims file,       the examiner should acknowledge the in-service diagnosis of strained neck muscle in January 1976, and indicate whether it is at least as likely as not (50 percent probability or greater) that the current cervical spine disability is a continuation or maturation of the in-service strained neck muscle.  The examiner should explain why or why not.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought    on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate  period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


